DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal comes to us from a judgment issued by the Lucas County Court of Common Pleas granting a motion to vacate a default judgment entered against appellee. Because we conclude that the trial court properly granted appellee's motion to vacate, we affirm.
 {¶ 2} Appellants, in their sole assignment of error, contend that the trial court erred in finding that appellee produced evidence
 {¶ 3} that showed excusable neglect or any other reason justifying relief from the judgment. A ruling by a trial court on a Civ.R. 60(B) motion to vacate will be upheld on appeal absent an abuse of discretion.Marion Prod. Credit Assn. v. Cochran (1988), 40 Ohio St.3d 265, 271.
 {¶ 4} In considering appellants' assignment of error and supporting arguments, this court reviewed the record of this case and all applicable, relevant law. After doing so, we conclude that the well-reasoned decision of the Honorable Frederick H. McDonald properly determines and correctly disposes of the material issues raised in appellants' assignment of error. We therefore adopt the decision of the trial court as our own. See Appendix A. Accordingly, appellants' sole assignment of error is found not well-taken.
 {¶ 5} The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellants.
JUDGMENT AFFIRMED.
Peter M. Handwork, P.J., Richard W. Knepper, J., and George M.Glasser, J., CONCUR.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.